DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on May 16, 2022.  Claims 1 – 20 were previously presented. Claims 1, 8, 11, and 18 were amended.  Claims 1 – 20 are currently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 is acknowledged and being considered by the examiner.

Response to Arguments
35 USC § 101:
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. Applicant first argues, see pages 9 – 12 of Applicant’s Remarks, that the claimed limitations are not directed to a patent-ineligible concept when considered both individually and as an ordered combination.   	In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the groupings of subject matter, when recited as such in a claim limitation(s). Examiner respectfully notes that an abstract idea is recited by a claim when it is “set forth” or “described” by the claim. As outlined below, the claims set forth and describe abstract idea grouping (b) Certain methods of organizing human activity as laid out in the 2019 PEG.  In particular, independent claims 1 and 11 are directed to systems and a method for receiving object transfer requests, generating available offers for bidding on, determining offers, a window of time, and a compatibility of the offer, selecting an offer, and displaying current offers, which are sales activities or behaviors.  Applicant further argues that the claimed invention is not similar to examples of claims that recite commercial interactions in MPEP 2106.04(a)(2) II, B.  Examiner respectfully disagrees with this analysis.  The examples cited in the MPEP are similar to the instant application because the example claims recite commercial interactions, including agreements in the form of contracts, marketing or sales activities or behaviors, or business relations.  Examiner notes that receiving a request to have an item delivered and offering the request for others to bid on falls within sales activities or behaviors, therefore the example claims in the MPEP are similar.  For these reasons, the Examiner respectfully maintains that the claims recite an abstract idea. 
Applicant next argues, see pages 12 – 14 of Applicant’s Remarks, that the claims recite additional elements that integrate the judicial exception into a practical application in Step 2A prong two.  Applicant further states that the claims do note recite “generic computer components” but instead recite a vital “computing device” couple to a “user device” with a GUI, which provides an interactive display, and that this specific arrangement of devices performs the claimed functions.  The Examiner respectfully disagrees with this analysis of the additional elements.  Examiner respectfully notes limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). 
USPTO guidance uses the term ‘‘additional elements’’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception.   As noted in the previous and current rejection, the additional elements claimed include a computing device, a transfer apparatus interaction platform, transfer apparatuses, a user device comprising a graphical user interface.  The additional elements are further described in Applicant’s specification, see FIG. 1, FIG. 2, FIG. 6, [0008] – [0009, [0015], [0043], and [0053] – [0063], as generic computing components.  Specifically, [0056] states “Examples of a computing device include, but are not limited to, an electronic book reading device, a computer workstation, a terminal computer, a server computer, a handheld device (e.g., a tablet computer, a smartphone, etc.), a web appliance, a network router, a network switch, a network bridge, any machine capable of executing a sequence of instructions that specify an action to be taken by that machine, and any combinations thereof.”  Applicant argues that the additional elements integrate the judicial exception into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).  The Examiner respectfully disagrees with this analysis.  As noted in the previous and current rejection, the additional elements evaluated in Step 2A prong two amount to mere instructions to apply an exception, see MPEP 2106. 05(f)(2).  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
v. 	Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015);
Applicant next argues, see pages 14 – 17 of Applicant’s Remarks, that the claims recite additional elements that amount to significantly more than the judicial exception.  The 2019 PEG specifically states, examiners should continue to consider in Step 2B whether an additional element or combination of elements: adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present.  Applicant further states on page 15 that “the claims recite details of how a solution to a problem is accomplished (provision of improved and efficient transfer of objects), practice a needed use of a computing device (e.g., computing device to generate transport apparatus compatibility metrics using interaction data) and are directed to a specific technical field (enhanced and automated implementation of object transfer).”  As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Furthermore, the “provision of improved and efficient transfer of objects” and “enhanced and automated implementation of object transfer” are improvements to the judicial exception itself, and not improvements to the functioning of a computer or other technological field.  Applicant further notes the court rulings of Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042 (Fed. Cir. 2016) and Bascom Global Internet Services v. AT&TMobility, 827, F.3d, 1341, 1350 (Fed. Cir. 2016).  Examiner notes that the improvements to the judicial exception itself of “improved and efficient transfer of objects” are not similar to the improvements in the functioning of a computer or other technological fields, as ruled by the courts in the cited cases.  
For the reasons stated above, the Examiner respectfully maintains the claims are not eligible subject mater under 35 USC § 101.

35 USC § 103:
Applicant’s arguments with respect to claims 1 – 20 rejected under 35 U.S.C. 103 have been considered but are moot under new grounds or rejection.  The examiner is relying on US US 20070130054 A1 to Jenniges et al in order to teach the newly amended limitations of claims 1 and 11.  Furthermore, the previously cited art of Coles teaches amended limitations of a user device with a graphical user interface to display an object transfer request, see [0032] and [0038] as detailed below.  
Applicant’s arguments with respect to claims 7 – 9 and 17 - 19 rejected under 35 U.S.C. 103 have been considered but are not persuasive.  As stated above, the Examiner is maintaining the rejection for claims 1 and 11.  Furthermore, the Examiner maintains Phillips teaches the newly amended limitations of claims 8 and 18.  Claims 8 and 18 have been amended to include executing the pairwise operation instruction to perform a successive pairwise comparison between two object transfer compatibility metrics of the plurality of object transfer compatibility metrics and determine the selected proffer. Phillips, see generally [0064] – [0070], teaches newly amended limitations.  Examiner notes that pairwise operating instruction, see Applicant’s specification in [0036], is described as “A "pairwise operation instruction," as described herein, is an instruction and/or rule that computing device 104 may use to determine which proffer should be selected. A pairwise operation may include any mathematical operation used for comparing between two or more compatibility metrics 120.”  Since Phillips teaches a rule for comparing multiple couriers based on range characteristics, see [0062], “By way of example, the product location may be associated with multiple potential couriers (e.g., entities capable of delivering a product from the particular product location). In some situations, the potential couriers may be associated with a range characteristic (e.g., a maximum delivery range from the product location), and scheduling platform 225 may use the range characteristics to determine a threshold distance for the product location.”, and further teaches a “pairwise operation instruction”, see [0070], “the scheduling model may produce a score for a combination of product location and courier, the score being based on input data indicating courier cost, courier ability to deliver on time, fulfillment time associated with the product location, and/or the like.”, Applicant’s arguments are found unpersuasive and the Examiner respectfully maintains the rejection of claims 8 and 18 under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for receiving object transfer requests, generating available offers for bidding on, determining offers, a window of time, and a compatibility of the offer, selecting an offer, and displaying current offers.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claim 1 recites:
A system for initiating object transfer, the system comprising: 
a computing device, wherein the computing device is configured to: 
receive a plurality of object transfer requests, wherein the plurality of object transfer requests comprises a plurality of object identities and a plurality of object destinations; 
generate, using the plurality of object transfer requests, a transfer apparatus interaction platform for a plurality of transfer apparatuses to proffer at least an object transfer request; 
determine a plurality of transfer apparatus interaction data having a plurality of proffers of object transfer requests, wherein determining further comprises determining, for each transfer apparatus of the plurality of transfer apparatuses: 
a transfer apparatus proffer of an object transfer request; 
a proposed window of time for object transfer; and 
an object transfer compatibility metric, wherein the compatibility metric is determined as a function of receiving, from the transfer apparatus, at least a distance ability parameter corresponding to the distance a transfer apparatus is able to traverse; 
select a proffer from the plurality of proffers from the plurality of transfer apparatuses, 
wherein selecting comprises: 
calculating a plurality of differences between pairs of object transfer compatibility metrics of the plurality of object transfer compatibility metrics; and 
selecting the proffer as a function of the plurality of differences; and
a user device, operating on the computing device, wherein the user device is configured to provide to the transfer apparatus corresponding to the selected proffer the object transfer request, wherein the user device comprises a graphical user interface (GUI) coupled to the transfer apparatus interaction platform and configured to interactively display:
 the object transfer request; 
at least one of the plurality of proffers; 
the object transfer compatibility metric associated with a particular transfer apparatus; and 
a time remaining for proffer submission. 
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for receiving a request for a delivery of an item and determining a courier to complete the delivery request, which is a form of a commercial interaction, which is an abstract idea.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The additional elements of: a computing device, wherein the computing device is configured to: [perform the abstract idea of receiving and selecting proffers from a plurality of proffers as recited above], a transfer apparatus interaction platform for a plurality of transfer apparatuses, a user device, operating on the computing device, wherein the user device is configured to provide to the transfer apparatus corresponding to the selected proffer the object transfer request, wherein the user device comprises a graphical user interface (GUI) coupled to the transfer apparatus interaction platform and configured to interactively display [data], are recited at a high level of generality such that it amounts to no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A, prong 2 with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than generally link the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 10 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
	Claim 11 is parallel in nature to claim 1, formulated as a method.  Claim 11 recites the same additional elements apart from the abstract idea as claim 1.  Accordingly, claim 11 is similarly ineligible.  
	Claims 12 – 20 are parallel in nature to the limitations found in claims 2 – 10, with the above noted exception of claim 11 reciting a method rather than a system.  Accordingly, claims 12 – 20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 10 – 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160063436 A1 to Coles et al (hereafter Coles), in view of US 20180060814 A1 to Seaman et al (hereafter Seaman), and further in view of US 20070130054 A1 to Jenniges et al (hereafter Jenniges). 

Claim 1.  Coles teaches the following limitations of claim 1,   
A system for initiating object transfer (FIG. 1 [0018] “The system identifies a first delivery job received from a buyer of an offering on an online merchant marketplace “)), the system comprising: 
a computing device (FIG. 1 [0033] “The application servers 118 host a marketplace applications 120 and courier marketplace application 122.”), wherein the computing device is configured to ([0153] FIG. 9 shows a diagrammatic representation of a machine in the example form of a computer system 900 within which a set of instructions 924 may be executed causing the machine to perform any one or more of the methodologies discussed herein.”): 
receive a plurality of object transfer requests, wherein the plurality of object transfer requests comprises a plurality of object identities and a plurality of object destinations; ([0061] “The courier marketplace application 122 may receive transaction details such as…the purchased item…the drop-off address...” [0063] “While the first received job is in the queue, the marketplace application 120 may process a second purchase transaction between users including a second job for delivery of a second package from a second pickup location to a second drop-off location. The relevant information associated with the second purchase transaction may be forwarded to courier marketplace application 122.”)
generate, using the plurality of object transfer requests, a transfer apparatus interaction platform for a plurality of transfer apparatuses to proffer at least an object transfer request; ([0038] “The courier marketplace application 122 may list a first package delivery job associated with a first purchase transaction, for which associated information has been received from the marketplace application 120, for auction to users providing delivery services (e.g., couriers) once the information is received.”)
determine a plurality of transfer apparatus interaction data having a plurality of proffers of object transfer requests ([0140] … the courier marketplace application 806 may receive bids from couriers 810 for any jobs or bundles of jobs that have been listed for auction…”.), 
wherein determining further comprises determining, for each transfer apparatus of the plurality of transfer apparatuses: 
a transfer apparatus proffer of an object transfer request; ([0018] “…the first job may be forwarded to an online courier marketplace where couriers may bid on the first job to perform the delivery of the package associated with the first job.”) 
a proposed window of time for object transfer; and  ([0018] “delivery constraints such as, for example, a delivery by date”) 

select a proffer from the plurality of proffers from the plurality of transfer apparatuses([0112] “For example, a first courier to accept the bundled jobs may get to perform the bundled delivery jobs. In another example, the bidder with the lowest bid after a specified period of time may get to perform the bundled delivery jobs.”)



a user device, operating on the computing device, ([0032] “….data exchanges within the network environment 100 may be dependent upon user-selected functions available through one or more client or user interfaces (UIs). The UIs may be associated with a client machine, such as a client machine 110 using a web client 106 … a client machine 112 using a programmatic client 108, such as a client application, … the client machines 110, 112… may be associated with a buyer, a seller, a third party electronic commerce platform, a payment service provider, a shipping service provider (e.g., a courier) … each in communication with the networked system 102 and optionally with each other.”)
wherein the user device is configured to provide to the transfer apparatus corresponding to the selected proffer the object transfer request (FIG. 8 [0141] “At operation 826, the courier marketplace application 806 notifies any winning bidders…”) 
wherein the user device comprises a graphical user interface (GUI) coupled to the transfer apparatus interaction platform and configured to interactively display: ([0032] “….data exchanges within the network environment 100 may be dependent upon user-selected functions available through one or more client or user interfaces (UIs). The UIs may be associated with a client machine, such as a client machine 110 using a web client 106 …the client machines 110, 112… may be associated with a buyer, a seller, a third party electronic commerce platform, a payment service provider, a shipping service provider (e.g., a courier) … each in communication with the networked system 102 and optionally with each other.”)
 the object transfer request; ([0038] “The courier marketplace application 122 may list a first package delivery job associated with a first purchase transaction, for which associated information has been received from the marketplace application 120, for auction to users providing delivery services (e.g., couriers) once the information is received.”)




Coles does not teach the following limitations, however, Seaman teaches, 
wherein determining further comprises determining, for each transfer apparatus of the plurality of transfer apparatuses: 
an object transfer compatibility metric, wherein the compatibility metric is determined as a function of receiving, from the transfer apparatus, at least a distance ability parameter corresponding to the distance a transfer apparatus is able to traverse; (Seaman [0043] “At 206, the cargo processing server receives availability information associated with one or more drivers….In some cases, the availability information can also include the driving record of the driver. The driving record can include the driving distance, the driving time, or a combination thereof in a configured period, e.g., a 12 hour period, a day, a week, or a month.”  [0070] “The driver data 406 includes data related to the each driver who may deliver the load. The driver data 406 can include the location or location parameters of the driver, the driving record of the driver, e.g., the driving distance and time for the driver during a configured period, how long and how far the driver can drive for the remaining of the configured period, or a combination thereof. […] the driver data 406 can include the availability information sent by a driver client application from a mobile device associated with the driver.”)

wherein selecting comprises: 
calculating a plurality of differences between pairs of object transfer compatibility metrics of the plurality of object transfer compatibility metrics; and (Seaman [0072] “For example, at 430, the cargo processing server can determine a base ranking of each of the drivers based on the matching of the loads on the CTU and the driver. In some cases, the determination can be calculated based on one or more selection factors. For example, the selection factors can include whether the availability of the driver matches a delivery route of the CTU. The availability of the driver can be determined based on the driver data 406, including e.g., the hours and distance driven by the driver, whether the driver can drive across borders, and the regulation and contracts of the driver.”)
selecting the proffer as a function of the plurality of differences; (Seaman [0079] “In some cases, the selected driver 422 can be determined based on the base ranking.”)

a graphical user interface (GUI) configured to interactively display:
the object transfer compatibility metric associated with a particular transfer apparatus;  (Seaman [0098] “As described previously, the rating of the driver can be used in the driver selection process. For example, the rating can be used as a factor in calculating the base ranking of a driver. Furthermore, the rating can be used in the screening process to disqualify a driver based on requirements set by the owner of a load.” [0099] “In some cases, the rating of a driver can be queried by one or more entities. … These or other entities can send a query to the cargo processing server. The query can include the identity information of one or more drivers. The cargo processing server can retrieve the rating and send a response to these entities.”)

The teachings of Seaman are applicable to Coles as they both share characteristics and capabilities, namely, they are directed to selecting couriers to complete a delivery or dispatch request.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to: modify the determination for each transfer apparatus of Coles to include an object transfer compatibility metric as taught by Seaman; modify the selection of the proffer of Coles to include calculating a plurality of differences between pairs of object transfer compatibility metrics and selecting the proffer as a function of the plurality of differences as taught by Seaman; and modify the GUI of Coles to include the object transfer compatibility metric as taught by Seaman. 
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify Seaman in order to automate the CTU/driver matching process thereby reducing the time consuming, inefficient, and error-prone processes of a manual process as the number of drivers and CTUs grow (Seaman [0012]).


Coles, in view of Seaman do not teach the limitation below, however Jenniges teaches: 
a graphical user interface (GUI) configured to interactively display:
at least one of the plurality of proffers; (FIG. 12A and [0071] “ The auction server web page is where all the items for bid are listed along with the time remaining in the auctions, the current high bid, quantity, and the type of auction.”) and, 
a time remaining for proffer submission. (FIG. 12A and [0071] “ The auction server web page is where all the items for bid are listed along with the time remaining in the auctions, the current high bid, quantity, and the type of auction.”)
The teachings of Jenniges are applicable to Coles as they both share characteristics and capabilities, namely, they are directed to techniques for user interfaces for submitting offers.  One of ordinary skill in the art would have recognized that applying the known technique of Jenniges to Coles would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jenniges to the teaching of Coles would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such time remaining and at least one of the plurality of proffers. Further, applying the techniques of Jenniges to Coles, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient analysis of the transportation service offering to a user interested in submitting an offer on the transportation request. 

Claim 2.  Coles, in view of Seaman and Jenniges, teach the system of claim 1.  Coles further teaches,  
wherein generating the transfer apparatus interaction platform further comprises: 
determining a time frame for the plurality of transfer apparatuses to provide the plurality of proffers; and ([0113] “The period of time that the first job may remain in the queue (e.g., first period of time) before being listed by the online courier marketplace, where couriers may bid on the job to deliver the first package, may be computed based on delivery constraints or other relevant data…”)
providing to the plurality of transfer apparatuses at least an unfinished object transfer request. ([0113] “FIG. 4 shows a map diagram illustrating one example embodiment of shipments using the courier marketplace application 122. A first delivery job is received including transaction details such as buyer: B1, seller: S1, pickup location, drop-off location, item to ship, and deliver by date. The first job may be auctioned to couriers for delivery of the item from the pickup location designated by seller S1 (e.g., from the seller fulfillment center FCW) to the drop-off location of buyer B1 shown as a square on the map.”) 

Claim 5. Coles, in view of Seaman and Jenniges, teach the system of claim 1.  Coles does not teach the following limitations, however, Seaman teaches,
further comprising generating a list of available transfer apparatuses as a function of the plurality of compatibility metrics for performing the plurality of object transfer requests. ([0088] “In some cases, a waterfall approach can be used. For example, a pool of candidate drivers can be determined to include 1000 drivers that are within 100 km of the CTU. A limitation on base rankings below a specified threshold can be applied resulting in only 100 drivers.”  [0072] “For example, at 430, the cargo processing server can determine a base ranking of each of the drivers based on the matching of the loads on the CTU and the driver. In some cases, the determination can be calculated based on one or more selection factors. For example, the selection factors can include whether the availability of the driver matches a delivery route of the CTU. The availability of the driver can be determined based on the driver data 406, including e.g., the hours and distance driven by the driver, whether the driver can drive across borders, and the regulation and contracts of the driver.”  [0070] “The driver data 406 can include the location or location parameters of the driver, the driving record of the driver, e.g., the driving distance and time for the driver during a configured period, how long and how far the driver can drive for the remaining of the configured period, or a combination thereof. […] the driver data 406 can include the availability information sent by a driver client application from a mobile device associated with the driver.”))
The reason to combine the teachings of Seaman with the teachings of Cole would persist from claim 1.  

Claim 10. Coles, in view of Seaman and Jenniges, teach the system of claim 1.  Coles further teaches,
wherein providing the object transfer request further comprises: 
providing the object transfer identity and the object transfer destination to the selected transfer apparatus; and ([0061] The courier marketplace application 122 may receive transaction details such as the buyer, the seller, the purchased item, the pickup address, the drop-off address, and any other delivery constraints such as, for example, a delivery due date.  [0062] The courier marketplace application 122 may list a first package delivery job associated with a first purchase transaction, for which associated information has been received from the marketplace application 120, for auction to users providing delivery services (e.g., couriers) once the information is received.” See also [0031] – [0034] teaching system architecture for data exchange of transaction and shipping data over a network to users of the system, including couriers, and the devices used to exchange the data. )
removing the object transfer request from the plurality of unfinished object transfer requests. (“[0141] At operation 826, the courier marketplace application 806 notifies any winning bidders and updates the listing of jobs available for couriers 810 to bid on after each auction.” )
To the extent that Coles doesn’t explicitly teach the above limitation of, 
providing the object transfer identity and the object transfer destination to the selected transfer apparatus;
Seaman teaches, [0046] “At 208, the cargo processing server selects a driver to deliver the CTU.”  [0047] “At 210, the cargo processing server sends a delivery request to the selected driver. In one example, the delivery request can be sent to the driver client application running on the mobile device of the selected driver. The driver client application can output a notification on the mobile device to alert to the selected driver that a cargo load is ready to be shipped. The delivery request can also include information about the load, e.g., the location, identifier (e.g., container number), the size, the destination, the payment, or any combinations thereof.”  The reason to combine the teachings of Seaman with the teachings of Coles would persist from claim 1.

Claims 11, 12, 15, and 20.  Claims 11, 12, 15, and 20 are directed to a method.  Claims 11, 12, 15, and 20 recite limitations that are parallel in nature as those addressed above for claims 1, 2, 5, and 10, which are directed to a system.  Claims 11, 12, 15, and 20 are therefore rejected for the same reasons as set forth above for claims 1, 2, 5, and 10. 
 
Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160063436 A1 to Coles in view US 20180060814 A1 to Seaman, in view of US 20070130054 A1 to Jenniges, and further in view of US 20180025298 A1 to Baggott et al (hereafter Baggott). 

Claim 3.  Coles, in view of Seaman and Jenniges, teach the system of claim 1.  Coles does not teach the following limitation, however, Baggott teaches, 
wherein determining transfer apparatus interaction data via the transfer apparatus interaction platform further comprises generating a threshold value of time for accepting the proffer of the object transfer request from the plurality of transfer apparatuses. ([0092]] “In at least one embodiment of the present disclosure, the delivery agent may use the delivery agent application 110A to accept such a notification within a certain pre-defined time threshold, whereby if the time threshold is exceeded, the delivery agent associated with delivery agent application 110A is no longer “offered” the ability to accept the ‘push’ notification.”)
The teachings of Baggott are applicable to Phillips as they both share characteristics and capabilities, namely, they are directed to techniques for determining delivery couriers for delivery of an item to a user.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Baggott with the teachings of Phillips with the motivation that communication and coordination between ordering, preparation, and delivery is inefficient, leading to a variety of problems including poor quality of the items being deliver, delays in delivery, or poor profits for business (Baggott [0003]). 

Claim 6.  Coles, in view of Seaman and Jenniges, teach the system of claim 5.  Coles does not teach the following limitations, however, Baggott teaches, 
wherein determining the proposed window of time for object transfer further comprises: 
determining, from the list of available transfer apparatus, a first position for the transfer apparatuses; and ([0057] “It will be appreciated that the delivery agent application 110A is capable of transmitting location information,”
generating the proposed window of time for object transfer for the transfer apparatus as a function of the first position. ([0081], “…the system 100 determines the estimated arrival time of the delivery agent 1 based on the distance (as determined by the location of delivery agent 1)…”.)
The rationale to combine the teachings of Baggott with the teachings of Coles would persist from claim 3.  

Claims 13 and 16.  Claims 13 and 16 are directed to a method.  Claims 13 and 16 recite limitations that are parallel in nature as those addressed above for claims 3 and 6, which are directed to a system.  Claims 13 and 16 are therefore rejected for the same reasons as set forth above for claims 3 and 6. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160063436 A1 to Coles, in view of US 20180060814 A1 to Seaman, in view of US 20070130054 A1 to Jenniges, and further in view of US 20120023032 A1 to Visdomini (hereafter Visdomini). 

Claim 4. Coles, in view of Seaman and Jenniges, teach the system of claim 1.  Coles does not teach the following limitation, however, Visdomini teaches,
wherein the transfer apparatus interaction data is displayed to the plurality of transfer apparatuses via the transfer apparatus interaction platform. ([0037] “The reverse auction module 121 allows carriers to place a bid for the price of their available cargo space. The system 20 then chooses the most cost-effective option, based on the bid prices. … The reverse auction module 121 may alternatively also function on an open basis in which the carriers are able to see what their competitors are bidding.”) 
The teachings of Visdomini are applicable to Coles as they both share characteristics and capabilities, namely, they are directed to techniques for couriers to bid on a delivery or dispatch request. It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Visdomini with the teachings of Coles with the motivation that “By allowing carriers to assign a bid for their available cargo space, pricing is streamlined and keeps the interaction competitive.” (Visdomini [0037]).  

Claim 14.  Claim 14 is directed to a method.  Claims 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed to a system.  Claim 14 is therefore rejected for the same reasons as set forth above for claim 4. 

Claims 7, 8, 9, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160063436 A1 to Coles, in view US 20180060814 A1 to Seaman, in view of US 20070130054 A1 to Jenniges, and further in view of US 20190180229 A1 to Phillips et al (hereafter Phillips). 

Claim 7.  Coles, in view of Seaman and Jenniges, teach the system of claim 1.  Coles does not teach the following limitations, however, Phillips teaches,
wherein determining the object transfer compatibility metric further comprises: 
receiving the at least a distance ability parameter associated with the transfer apparatus; ([0062] “In some situations, the potential couriers may be associated with a range characteristic (e.g., a maximum delivery range from the product location), and scheduling platform 225 may use the range characteristics to determine a threshold distance for the product location. For example, scheduling platform 225 may use, as the threshold distance associated with the product location, a mean, median, or maximum range from the potential couriers associated with the particular product location.”)
calculating a likelihood the transfer apparatus with the corresponding distance ability parameter will perform the object transfer before a maximal time for the object transfer, wherein the maximal time represents an expected object transfer time; and ([0070] “In some implementations, the scheduling model may be trained to produce, as output, a score that provides a measure with which scheduling platform 225 may evaluate a particular combination of a product location and a courier. For example, the scheduling model may produce a score for a combination of product location and courier, the score being based on input data indicating courier cost, courier ability to deliver on time…”
determining the compatibility metric as a function of the distance ability parameter and the likelihood. ([0070] “Scores output from the scheduling model may be compared and/or ranked to identify the product location from which the requested product will be prepared and to identify the courier that will pick up the requested product from the product location and deliver it to the delivery location.”)
The teachings of Phillips are applicable to Coles as they both share characteristics and capabilities, namely, they are directed to techniques for selecting couriers for a delivery or dispatch request. It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Phillips with the teachings of Coles with the motivation that “the scheduling platform may enable faster delivery of products by sending order information to devices associated with entities that are available to prepare and deliver the products, rather than having orders wait in a queue at devices associated with entities that are not capable of preparing and delivering the products in a timely manner.” (Phillips [0013]). 

Claim 8. Coles, in view of Seaman and Jenniges, teach the system of claim 1.  Coles does not teach the following limitations, however, Phillips teaches,
wherein selecting the proffer further comprises: 
generating a pairwise operation instruction for selecting the proffer as a function of the plurality of compatibility metrics; and  ([0070] “Scores output from the scheduling model may be compared and/or ranked to identify the product location from which the requested product will be prepared and to identify the courier that will pick up the requested product from the product location and deliver it to the delivery location. Other types of machine learning models may be used by scheduling platform 225 to facilitate identification of the product location and/or the courier. In some implementations, identification may be automatic (e.g., based on highest ranked machine learning scores or the like) […] In this way, scheduling platform 225 may identify the product location and the courier…”)
	executing the pairwise operation instruction to perform a successive pairwise comparison between two object transfer compatibility metrics of the plurality of object transfer compatibility metrics and determine the selected proffer. ([0062] “. By way of example, the product location may be associated with multiple potential couriers (e.g., entities capable of delivering a product from the particular product location). In some situations, the potential couriers may be associated with a range characteristic (e.g., a maximum delivery range from the product location), and scheduling platform 225 may use the range characteristics to determine a threshold distance for the product location.” [0067] “In some implementations, scheduling platform 225 may identify the courier based on the range associated with the potential courier (e.g., a courier may be identified as a potential courier if it is capable of picking up a product from the product location and delivering it to the delivery location). In some implementations, scheduling platform 225 may identify the courier based on data indicating availability for the potential courier (e.g., a courier may not be identified as the courier if the courier is otherwise engaged or otherwise unable to deliver a product within the requested time window). In some implementations, scheduling platform 225 may identify the courier based on an estimated delivery time associated with the courier. In some implementations, scheduling platform 225 may identify the courier based on an insurance characteristic, or insurance policy, associated with the courier (e.g., for some products, scheduling platform 225 may require a particular type of insurance for a courier to be eligible to be the courier). As noted above, other courier characteristics (such as the cost of a courier or traffic conditions on a delivery route) may be used, alone or in combination with each other or any of the above courier characteristics, to identify the courier.”  [0070] “In some implementations, the scheduling model may be trained to produce, as output, a score that provides a measure with which scheduling platform 225 may evaluate a particular combination of a product location and a courier. For example, the scheduling model may produce a score for a combination of product location and courier, the score being based on input data indicating courier cost, courier ability to deliver on time, fulfillment time associated with the product location, and/or the like. Scores output from the scheduling model may be compared and/or ranked to identify the product location from which the requested product will be prepared and to identify the courier that will pick up the requested product from the product location and deliver it to the delivery location)
The motivation to combine the teachings of Phillips with the teachings of Coles would persist from claim 7. 

Claim 9. Coles, in view of Seaman and Jenniges, and further in view of Phillips teach the system of claim 8.  Coles further teaches,
wherein providing the object transfer request further comprises selecting the transfer apparatus corresponding to the selected proffer. (“[0141] At operation 826, the courier marketplace application 806 notifies any winning bidders…”  See also [0031] – [0034] teaching system architecture for data exchange of transaction and shipping data over a network to users of the system, including couriers, and the devices used to exchange the data.)
To the extent that Coles doesn’t explicitly teach the above limitation, Seaman teaches, [0046] “At 208, the cargo processing server selects a driver to deliver the CTU.”  [0047] “At 210, the cargo processing server sends a delivery request to the selected driver. In one example, the delivery request can be sent to the driver client application running on the mobile device of the selected driver. The driver client application can output a notification on the mobile device to alert to the selected driver that a cargo load is ready to be shipped. The delivery request can also include information about the load, e.g., the location, identifier (e.g., container number), the size, the destination, the payment, or any combinations thereof.”  The reason to combine the teachings of Seaman with the teachings of Coles would persist from claim 1. 

Claims 17, 18 and 19.  Claims 17, 18 and 19 are directed to a method.  Claims 17, 18 and 19 recite limitations that are parallel in nature as those addressed above for claims 7, 8 and 9, which are directed to a system.  Claims 17, 18 and 19 are therefore rejected for the same reasons as set forth above for claims 7, 8 and 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140278635 A1 to Fulton et al teaches a system and related methods of stand-by delivery drivers, including receiving a delivery request for a customer order and determining a ranked list of potential drivers to deliver the customer order. The system also includes selecting a potential driver from the ranked list of potential drivers and determining whether the potential driver accepts the delivery request. US 20180276614 A1 to Blair et al teaches techniques for couriers to bid on transportation requests and range limitations of delivery vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
   /RESHA DESAI/               Supervisory Patent Examiner, Art Unit 3628